PER CURIAM:
This claim was submitted for decision based upon the allegation in the Notice of Claim and the respondent's Answer.
Claimant seeks $639.00 for travel expenses incurred in his capacity as Commissioner of the respondent State agency. As Finance and Administration has no receipt of the required transmittal, the claim was not processed for payment in the proper fiscal year; therefore, claimant has not been paid. The respondent admits the validity and amount of the claim and states that there were sufficient funds in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $639.00.